

115 SRES 66 ATS: Supporting the goals and ideals of Career and Technical Education Month.
U.S. Senate
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 66IN THE SENATE OF THE UNITED STATESFebruary 17 (legislative day, February 16), 2017Mr. Kaine (for himself, Mr. Portman, Ms. Baldwin, Mr. Young, Mr. Bennet, Mr. Brown, Mr. Blumenthal, Mr. Boozman, Mrs. Capito, Mr. Casey, Mr. Coons, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mr. Franken, Ms. Hassan, Mr. Hatch, Ms. Hirono, Mr. Isakson, Mr. King, Ms. Klobuchar, Mr. Manchin, Mr. Markey, Mrs. Murray, Mr. Peters, Mr. Thune, Mr. Warner, Mr. Wyden, and Mr. Rounds) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of Career and Technical Education Month.
	
 Whereas a competitive global economy requires workers who are trained in skilled professions; Whereas, according to the National Association of Manufacturers, 80 percent of respondents indicated a moderate to severe shortage of qualified skilled production employees, including front-line workers such as machinists, operators, craft workers, distributors, and technicians;
 Whereas career and technical education (referred to in this preamble as CTE) ensures that competitive and skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields such as science, technology, engineering, mathematics, nursing, allied health, construction, information technology, energy sustainability, and many other career fields that are vital in keeping the United States competitive in the global economy;
 Whereas CTE helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;
 Whereas approximately 11,500,000 students are enrolled in CTE across the country with CTE programs in thousands of CTE centers, comprehensive high schools, career academies, and CTE high schools, and nearly 1,700 2-year colleges;
 Whereas, according to the Bureau of Labor and Statistics, the 3 fastest growing occupations require an associate's degree or a degree with fewer requirements, and each has an annual median salary greater than $50,000;
 Whereas CTE matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;
 Whereas CTE affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;
 Whereas CTE students were significantly more likely than non-CTE students to report having developed problem-solving, project completion, research, math, college application, work-related, communication, time management, and critical thinking skills during high school;
 Whereas students at schools with highly integrated rigorous academic and CTE programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs; and
 Whereas February 23, 2017, marks the 100th anniversary of the signing of the Act of February 23, 1917 (commonly known as the Smith-Hughes Vocational Education Act of 1917) (39 Stat. 929, chapter 114), which was the first major Federal investment in secondary CTE and laid the foundation for the bipartisan, bicameral support for CTE that continues as of February 2017: Now, therefore, be it
	
 That the Senate— (1)designates February 2017 as Career and Technical Education Month to celebrate career and technical education across the United States;
 (2)supports the goals and ideals of Career and Technical Education month; (3)honors the 100th anniversary of the Act of February 23, 1917 (commonly known as the Smith-Hughes Vocational Education Act of 1917) (39 Stat. 929, chapter 114);
 (4)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and
 (5)encourages educators, counselors, and administrators to promote career and technical education as an option for students.